United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-2931
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Joaquin Lopez-Casas,                    *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                        *
                                   ___________

                             Submitted: January 6, 2011
                                Filed: January 11, 2011
                                 ___________

Before WOLLMAN, MELLOY, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.

       Joaquin Lopez-Casas appeals the 151-month prison sentence the district court1
imposed after he entered a conditional guilty plea to possessing cocaine hydrochloride
with intent to distribute, a violation of 21 U.S.C. § 841(a)(1). He also appeals the
district court’s denial of his motion to suppress. His counsel has moved to withdraw
and has filed a brief under Anders v. California, 386 U.S. 738 (1967).



      1
        The Honorable G. Thomas Eisele, United States District Judge for the Eastern
District of Arkansas.
       We find no error in the denial of the motion to suppress. The evidence at the
suppression hearing showed that Lopez-Casas consented to each part of the search,
and there was no evidence of coercion. See United States v. Luken, 560 F.3d 741, 744
(8th Cir. 2009) (consensual searches do not violate the Fourth Amendment); United
States v. Siwek, 453 F.3d 1079, 1084 (8th Cir. 2006) (consent to a search is voluntary
unless it was a product of duress or coercion); United States v. Hernandez, 281 F.3d
746, 748 (8th Cir. 2002) (standard of review). We also find that the district court did
not clearly err in denying a minor-role reduction because it was undisputed that
Lopez-Casas agreed to drive money from New York to California and return with
drugs. See United States v. Adamson, 608 F.3d 1049, 1053-54 (8th Cir. 2010)
(standard of review; defendant’s role in offense is measured in comparison to other
participants; no role reduction for defendant who transported large amounts of drugs
and money).

       Furthermore, we conclude that the district court committed no procedural error
in sentencing Lopez-Casas and imposed a substantively reasonable sentence. See Gall
v. United States, 552 U.S. 38, 51 (2007) (in reviewing sentence, appellate court first
ensures that district court committed no significant procedural error and then
considers substantive reasonableness of sentence under abuse-of-discretion standard;
if sentence is within Guidelines range, appellate court may apply presumption of
reasonableness); United States v. Haack, 403 F.3d 997, 1004 (8th Cir. 2005)
(describing abuse of discretion).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues. Accordingly, we grant counsel’s motion to
withdraw, and we affirm.
                      ______________________________




                                         -2-